UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 20, 2010 FNBH BANCORP, INC. (Exact name of Registrant as specified in its charter) Michigan (State or Other Jurisdiction of Incorporation) 000-25752 (Commission File No.) 38-2869722 (IRS Employer Identification No.) 101 East Grand River, Howell, Michigan (Address of Principal Executive Offices) (Zip Code) 517-546-3150 (Registrant's Telephone Number, Including Area Code) Not Applicable (Former Name or Former Address, if changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: £ Written communications pursuant to Rule 425 under the Section Act (17 CFR 230.425) £ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a‑12). £ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240-14d-2(b)). £ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)). Item 5.07. Submission of Matters to a Vote of Security Holders On May 20, 2010, FNBH Bancorp, Inc. (the "Company") held its 2010 Annual Meeting of Shareholders. The matters listed below were submitted to a vote of the shareholders through the solicitation of proxies. The proposals are described in detail in the Company's Proxy Statement dated April 16, 2010, which was filed with the Securities and Exchange Commission on April 9, 2010. The voting results are as follows: Proposal 1  Election of Directors The following two individuals were elected to serve as directors of the Company to hold office for three (3) year terms expiring in 2013: Nominee For Withheld Randolph E. Rudisill Barbara Draper The following individual was elected to serve as a director of the Company to hold office for a two (2) year term expiring in 2012: Nominee For Withheld Stanley B. Dickson, Jr. The following individual was elected to serve as a director of the Company to hold office for a one (1) year term expiring in 2011: Nominee For Withheld Philip C. Utter Proposal 2  Ratification of the Appointment of BDO Seidman, LLP as the Company's Independent Registered Public Accounting Firm for the Fiscal Year Ending December 31, 2010 The shareholders ratified the appointment of BDO Seidman, LLP to serve as the Company's independent registered public accounting firm for the fiscal year ending December 31, 2010. For Against Abstain 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. FNBH BANCORP, INC. Dated: May 26, 2010 /s/ Mark Huber By: Mark Huber Its: Chief Financial Officer 3
